IN THE SUPREME COURT OF MISSISSIPPI

                      NO. 2018-CA-00182-SCT

GREEN HILLS DEVELOPMENT COMPANY, LLC

v.

THE SECRETARY OF STATE OF THE STATE OF
MISSISSIPPI, DELBERT HOSEMANN, IN HIS
OFFICIAL CAPACITY, UMB BANK, N.A.,
STONEBRIDGE HOLDINGS I, LLC,
STONEBRIDGE HOLDINGS II, LLC,
STONEBRIDGE HOLDINGS III, LLC, RANKIN
COUNTY TAX COLLECTOR, JUDY
FORTENBERRY, IN HER OFFICIAL CAPACITY,
RANKIN COUNTY TAX ASSESSOR, JOHN A.
SULLIVAN, IN HIS OFFICIAL CAPACITY, THE
RANKIN COUNTY BOARD OF SUPERVISORS,
RANKIN COUNTY CHANCERY CLERK, LARRY
SWALES, IN HIS OFFICIAL CAPACITY,
KENNETH PAUL BRADLEY, JR.


DATE OF JUDGMENT:             12/05/2017
TRIAL JUDGE:                  HON. JOHN C. McLAURIN, JR.
TRIAL COURT ATTORNEYS:        MICHAEL A. HEILMAN
                              JASON ERIC FORTENBERRY
                              ALICIA NICOLE NETTERVILLE
                              ERIN DIANE SALTAFORMAGGIO
                              CRAIG LAWSON SLAY
                              MICHAEL O. GWIN
                              ROBERT NEILL BRYANT
                              EDWARD TAYLOR POLK
                              JOHN WILLIAM NISBETT
                              WILLIAM C. SMITH, III
COURT FROM WHICH APPEALED:    RANKIN COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:      MICHAEL A. HEILMAN
                              JOHN WILLIAM NISBETT
                              EDWARD TAYLOR POLK
ATTORNEYS FOR APPELLEES:                    MICHAEL O. GWIN
                                            JASON ERIC FORTENBERRY
                                            CRAIG LAWSON SLAY
                                            KENNETH PAUL BRADLEY, JR. (PRO SE)
                                            ALICIA NICOLE NETTERVILLE
NATURE OF THE CASE:                         CIVIL - OTHER
DISPOSITION:                                AFFIRMED IN PART; REVERSED AND
                                            REMANDED IN PART - 07/18/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



       BEFORE KING, P.J., MAXWELL AND GRIFFIS, JJ.

       MAXWELL, JUSTICE, FOR THE COURT:

¶1.    Green Hills Development Company, LLC, forfeited property to the State for failure

to pay taxes. Five years later, the State sold the property, following the statutory procedure

under which the Secretary of State accepts written applications to purchase and, if an

application is approved, issues a land patent. After learning of the sale, Green Hills sued the

Secretary of State and the purchasers to have the land patents set aside.

¶2.    Green Hills argued it had been entitled to notice—which was never given—of the

purchasers’ pending applications. Had it been properly notified, Green Hills asserts it would

have filed its own application. And its application would have received priority based on

Green Hills’ status as former owner. Green Hills also sued one of the purchasers for

interfering with its rights as developer to enforce protective covenants and maintain common

areas within the development.




                                              2
¶3.    The Defendants successfully moved for summary judgment on Green Hills’ notice-

based claims.1 The trial court ruled that the notice provision on which Green Hills relied was

no longer in effect when the purchasers submitted their applications. And under the current

administrative rules, Green Hills undisputedly received all required notice. The court further

ruled the priority status for former owners’ applications was contingent on Green Hills’ filing

an application, which Green Hills never did. After review, we affirm this part of the trial

court’s judgment. The record confirms the material facts are not in dispute—Green Hills

received all required notice and never filed an application to purchase, despite multiple

opportunities. So the Defendants are entitled to a judgment as a matter of law on Green

Hills’ notice-based claims.

¶4.    But the trial court’s ruling went beyond dismissing the notice-based claims. The court

also ruled that Green Hills lacked standing to challenge the validity of the land patents and

that the land patents were “in all respects . . . valid and proper.” We reverse these two

rulings.

¶5.    Still pending before the trial court are Green Hills’ claims based on the development’s

protective covenants and common areas. As developer, Green Hills has colorable interest

in whether the purchasers hold valid land patents. Green Hills has also suffered an adverse

effect from the purchasers’ countersuit to declare the protective covenants unenforceable and

to divest Green Hills of its interest in the common areas. Thus, Green Hills has standing to

challenge the land patents’ validity.

       1
       Though only a partial grant of summary judgment, the trial court certified its
judgment as final and appealable. See Miss. R. Civ. P. 54(b).

                                              3
¶6.    Part of that challenge is Green Hills’ assertion that one of the purchasers was

statutorily prohibited from owning the tax-forfeited property, rendering its land patents void.2

In response to the Defendants’ motion for summary judgment, Green Hills moved for a

continuance to conduct discovery on this issue. Given the lack of record evidence and the

potential impact of this issue on the remaining claims, the trial court’s summary-judgment

ruling that the land patents are “in all respects . . . valid and proper” was premature.

¶7.    Thus, we reverse the parts of the judgment finding that Green Hills lacked standing

and that the land patents are categorically valid. We remand the issue of whether the land

patents are void by operation of statute to the trial court to be considered with the remaining

claims.

                        Background Facts and Procedural History

       I.       Loss of Subject Property

¶8.    Green Hills’ loss of ownership of its property to the State is not in dispute in this case.

¶9.    Green Hills was the developer and significant owner of a multi-use development in

Rankin County called Stonebridge. To finance the development, the Stonebridge Public

Improvement District (SPID) was formed in 2007.3 The SPID board issued bonds through

a trust indenture in September 2007. The board then levied special assessments on the

property within the SPID to repay the bonds. These assessments were certified to the Rankin


       2
           See Miss. Code Ann. § 29-1-75 (Supp. 2018).
       3
         A public-improvement district is a special district within one or two counties
specially organized for the delivery of public-improvement services. Miss. Code Ann. § 19-
31-5(e) (Rev. 2012). See Miss. Code Ann. § 19-31-1 to 19-31-51 (Rev. 2012) (governing
public-improvement districts).

                                               4
County Tax Assessor and Tax Collector to be collected and enforced “in the same manner

and at the same time as ad valorem taxes.” Miss. Code Ann. § 19-31-33(3) (Rev. 2012).

¶10.   Undisputably, Green Hills did not pay the special assessments levied on 106 parcels

in Stonebridge (the Subject Property). Although Green Hills had two years to pay the back

taxes and redeem the Subject Property, it did not. On November 1, 2011, the Secretary of

State sent Green Hills a letter informing it that some of the parcels now belonged to the State.

The Secretary of State’s letter included an application to purchase the Subject Property and

a notification that it “may have an applicant who is interested in purchasing the property.”

So if the Secretary of State did not hear from Green Hills within fifteen days, it would

assume Green Hills was no longer interested. On October 24, 2013, the Secretary of State

sent identically worded notice letters concerning the remaining parcels, which had also

become property of the State.

       II.    Purchase of Subject Property

¶11.   Green Hills’ counsel timely called the Secretary of State’s office to express his client’s

continued interest in the Subject Property. But counsel also expressed concern that his client

would have to repurchase all 106 parcels and pay all the levied special assessments, including

penalties and interest.    This phone call was the first of a four-year, back-and-forth

conversation between Green Hills and the Secretary of State’s office about purchasing the

property. Importantly, Green Hills never submitted an application to purchase the property,

despite the Secretary of State’s written reminders that it had “yet to receive applications to




                                               5
purchase from Green Hills” but was “continuing to accept applications on the property until

a suitable purchaser is found.”4

¶12.   Instead, in January 2015, the Secretary of State received Kenneth Bradley’s

applications to purchase two parcels.        Three months later, three limited liability

companies—Stonebridge Holdings I, LLC; Stonebridge Holdings II, LLC; and Stonebridge

Holdings III, LLC (collectively, the Stonebridge Companies)—submitted applications to

purchase the remaining parcels. The sole member of the Stonebridge Companies is UMB

Bank, N.A., an out-of-state banking corporation, which is the successor trustee for the SPID

bondholders.

¶13.   In June 2016, the Secretary of State issued land patents to Bradley for two of the

parcels. That same month, the Secretary of State issued land patents to the Stonebridge

Companies for the remaining parcels. A month before issuing the Stonebridge Companies’

land patents, the Secretary of State—along with the Stonebridge Companies, UMB Bank, the

Rankin County Tax Assessor, and the Rankin County Tax Collector—entered a forbearance

agreement. This agreement allowed the Stonebridge Companies to purchase the property

without satisfying the entirety of the unpaid special assessments.

       III.    Green Hills’ Complaint

¶14.   When Green Hills learned of not only the land patents but also the forebearance

agreement, it sued the Secretary of State, UMB Bank, the Stonebridge Companies, the



       4
        As late as October 2015, Green Hills’ counsel sent the Secretary of State a letter
acknowledging that, while it remained “very interested” in repurchasing the property, “no
formal offer has been made at this point.”

                                             6
Rankin County Tax Collector, the Rankin County Tax Assessor, the Rankin County

Chancery Clerk, and Bradley. Central to its complaint was Green Hills’ contention that, as

the original owner of the Subject Property, it was entitled to notice that Bradley and the

Stonebridge Companies had filed applications to purchase. Had it been properly notified,

Green Hills contended, it would have filed an application as well. And, by rule, its

application would have enjoyed priority status. Further, Green Hills complained the

Secretary of State gave the Stonebridge Companies preferential treatment in the application

process—namely by entering the forbearance agreement. Green Hills also alleged UMB

Bank and the Stonebridge companies had breached and/or interfered with the protective

covenants binding the Subject Property, which Green Hills claimed it had the right to

enforce.5

¶15.   The Stonebridge Companies countered with claims of their own, based on Green

Hills’ attempted enforcement of the protective covenants and control over common areas of

the development.6


       5
         In all, Green Hills asserted eight causes of action. Against the Secretary of State,
Green Hills brought causes of action for: (1) violation of the Mississippi Administrative
Code’s land-patent process, (2) violation of procedural due process, (3) violation of
substantive due process, (4) violation of equal protection; and (5) review of a final agency
decision. Against UMB Bank and the Stonebridge Companies, Green Hills brought causes
of action for: (6) breach of the contract and interference with contract rights and (7)
interference with prospective business relations. Against all Defendants, Green Hills sought:
(8) a declaratory judgment that (a) the land patents issued to the Stonebridge Companies and
Bradley were void and (b) the protective covenants were fully enforceable.
       6
       The Stonebridge Companies sought: (1) a declaratory judgment that the protective
covenants were void, (2) an injunction against Green Hills from enacting, enforcing, or
amending the protective covenants, (3) the transfer of title of common area property from
Green Hills to the homeowners’ association, (4) the transfer of all rights, duties, powers, and

                                              7
       IV.    Summary Judgment

¶16.   Green Hills had filed its complaint in the Chancery Court of Hinds County, the county

in which the Secretary of State’s office is located. But the Secretary of State successfully

moved for transfer to the chancery court of Rankin County, where the Subject Property is

located.

¶17.   Soon after the transfer to Rankin County, the Secretary of State—joined by the other

Defendants—moved for summary judgment. The Defendants argued Green Hills’ notice

argument was based on an outdated regulation. Under current regulations, the Secretary of

State had provided all required notice. The Defendants also argued Green Hills lacked

standing to challenge the validity of the land patents because it no longer owned the Subject

Property.

¶18.   Green Hills countered with a Rule 56(f) motion for continuance to conduct discovery.7

See Miss. R. Civ. P. 56(f). In its rebuttal, Green Hills for the first time invoked the statutory

prohibition against a banking corporation’s direct or indirect purchase of tax-forfeited land

for which it does not hold a mortgage or deed of trust. See Miss. Code Ann. § 29-1-75




other management and/or governing authority vested in Green Hills or others under the
protective covenants to the Stonebridge Companies or, alternatively, to the homeowners’
association, and (5) a judgment against Green Hills for slander of title, breach of the
covenant of good faith and fair dealing, and tortious interference with business relations
and/or property interest.
       7
        Green Hills also filed its own motion for partial summary judgment, seeking a
declaratory judgment that the land patents and forbearance agreement are void.

                                               8
(Supp. 2018).8 Green Hills asserted the need for discovery as to UMB Bank’s statutory

authority to indirectly purchase the land through the Stonebridge Companies. But at the

summary judgment hearing, the trial court refused to consider Green Hills’ argument that

UMB Bank’s status as a banking corporation rendered the land sale void under Section 29-1-

75, concluding, “[t]hat’s not what we’re here about today.”

¶19.   The court instead focused on the Defendants’ argument that Green Hills could not

establish the two assertions undergirding its claims—(1) the Secretary of State failed to give

Green Hills notice of Bradley’s and the Stonebridge Companies’ applications, and (2) the

Secretary of State failed to acknowledge Green Hills’ priority status in the application

process. The court agreed with the Defendants. It ruled that Green Hills had “received all

legally required notice.” Further, because Green Hills did not submit an application to

purchase the Subject Property, it “at no time has possessed any priority, preference or

purchase rights.” Consequently, “Green Hills ha[d] established no right, claim or standing

to challenge the validity of the land patents issued for the Subject Property.”

¶20.   Despite finding Green Hills lacked standing to challenge the validity of the land

patents, the court deemed all the land patents issued for the Subject Property “in all respects

[were] valid and proper.”

¶21.   The court’s judgment dismissed all claims against the Secretary of State, Bradley, the

Rankin County Tax Assessor, the Rankin County Tax Collector, and the Rankin County



       8
        Section 29-1-75 was to “stand repealed on July 1, 2019.” Miss. Code Ann. § 29-1-
75(3) (Supp. 2018). But effective July 1, 2019, the Legislature amended Section 29-1-75(3)
to extend the date of repealer to July 1, 2022. See 2019 Miss. Laws H.B. 807.

                                              9
Chancery Clerk. But the court excepted from dismissal Green Hills’ claims specifically

aimed at UMB Bank and the Stonebridge Companies relating to the protective covenants.

So the grant of summary judgment was only partial. However, the trial judge found there

was no just reason for delay and expressly directed the entry of a final judgment. See Miss.

R. Civ. P. 54(b).

       VII.   Appeal

¶22.   Green Hills timely appealed. Green Hills argues:

       (1)    it has standing to challenge the land patents’ validity;

       (2)    the trial court erred in finding the land patents valid instead of void
              based on evidence in the record;

       (3)    the trial court erred in finding the land patents were valid;

       (4)    the Secretary of State was obligated to follow pre-2015 administrative
              rules governing notice;

       (5)    alternatively, the Secretary of State failed to follow current
              administrative rules governing notice;

       (6)    the trial court erred by not granting Green Hills’ Rule 56(f) motion for
              a continuance to conduct discovery; and

       (7)    the Hinds County Chancery Court erred in transferring the case to the
              Rankin County Chancery Court.

¶23.   This Court “review[s] the court’s grant of summary judgment de novo, viewing the

evidence in the light most favorable to the party against whom the summary-judgment

motion has been made.” Hyde v. Martin, 264 So. 3d 730, 734 (Miss. 2019). Likewise, we

review the jurisdictional question of standing de novo. Hotboxxx, LLC v. City of Gulfport,

154 So. 3d 21, 27 (Miss. 2015) (citing City of Madison v. Bryan, 763 So. 2d 162, 166 (Miss.


                                             10
2000); In re City of Biloxi, 113 So. 3d 565, 570 (Miss. 2013)). But we “review a trial court’s

grant or denial of a motion for change of venue for an abuse of discretion,” unless questions

of law arise, such as the interpretation of the general venue statute. Laurel Ford Lincoln-

Mercury, Inc. v. Blakeney, 81 So. 3d 1123, 1125 (Miss. 2012) (citing Hedgepeth v.

Johnson, 975 So. 2d 235, 237 (Miss. 2008)).

                                          Discussion

       I.     Notice

¶24.   We begin with the issue of notice. The trial court ruled, as a matter of undisputed fact

and law, Green Hills received all legally required notice related to the Subject Property and

had no “priority, preference, or purchase right.” We agree.

¶25.   Green Hills asserts that, as the original owner of the Subject Property, it was entitled

to notice of the Stonebridge Companies’ and Bradley’s land-patent applications. Had it been

given proper notice, Green Hills contends, it would have filed an application, and such

application would have enjoyed priority status. But the first assertion is not supported by fact

or law. Instead, the undisputed record shows Green Hills was given all required notice. So

the second contention likewise fails. The undisputed record shows—regardless of Green

Hills’ intention—Green Hills never applied to purchase the Subject Property. Thus, no right

to priority application status arose.

              A.       1 Mississippi Administrative Code Part 11, Rule 1.6:
                       2011 Version

¶26.   Green Hills insists the 2011 version of 1 Mississippi Administrative Code Part 11,

Rule 1.6 (adopted November 30, 2011), Westlaw, controlled. An application to purchase


                                              11
State land triggers a thirty-day waiting period. And under the 2011 version of Rule 1.6,

during the thirty-day waiting period, the Secretary of State had to “make reasonable efforts

to locate and notify record owners at the time the property was forfeited to the state that

application to purchase the property has been made.” 1 Miss. Admin. Code Pt. 11, R. 1.6C

(2011). Green Hills concedes this version was replaced effective January 3, 2015. And the

2015 version does not require the Secretary of State to notify the prior owner that an

application to purchase has been submitted. See 1 Miss. Admin. Code Pt. 11, R. 1.6

(amended Jan. 3, 2015), Westlaw. But Green Hills argues the Secretary of State was still

obligated to follow the 2011 version of the rule and provide Green Hills notice of Bradley’s

and the Stonebridge Companies’ applications.

¶27.   Green Hills first reasons the old rule controlled because the Subject Property vested

in the State before January 3, 2015. But there is nothing in the old rule’s language that ties

notice to when the property was forfeited to the State. Instead, under the old rule, the time

to locate and notify the prior owner was “[d]uring the thirty (30) day waiting period.” See

1 Miss. Admin. Pt. 11, R. 1.6C (2011). And this waiting period did not begin until an

application to purchase had been filed. 1 Miss. Admin. Pt. 11, R. 1.6A (2011). In this case,

no application was filed until after January 3, 2015. At that point, the application-notice

requirement was no longer in effect. See 1 Miss. Admin. Code Pt. 11, R. 1.6 (2015).

¶28.   Green Hills next makes something akin to a detrimental-reliance or estoppel argument.

It claims the rule change should not apply because it did not know the rule had changed.9 But

       9
          Green Hills actually goes farther than that, insinuating the Secretary of State’s
office intentionally misled it into believing the old rules were still in effect to keep Green

                                             12
Green Hills cites no law in support of binding a State agency to an outdated regulation simply

because an adversely affected member of the public did not know the regulation had

changed. Instead, “[i]t is a familiar rule that ignorance of the law excuses no one, or that

every person is charged with knowledge of the law.” Hoskins v. Howard, 214 Miss. 481,

497, 59 So. 2d 263, 269 (1952). Here, Green Hills’ unfamiliarity with the rule change—and

its assumption that it would be notified if another applied to purchase the Subject

Property—does not excuse it from not submitting an application during the years-long span

the Subject Property was available to purchase.

              B.     1 Mississippi Administrative Code Part 11, Rule 1.6:
                     2015 Version

¶29.   Green Hills alternatively argues, if the 2015 version of the rule controls, the Secretary

of State still failed to comply. In so arguing, Green Hills does not contend it did not receive

notice or that the notice lacked the required information. Nor can it. The record clearly

shows the Secretary of State notified Green Hills that the Subject Property had forfeited to

the State, that the Subject Property could be purchased from the State, how to contact the

Secretary of State to arrange for purchase of the Subject Property, and that the failure to




Hills from repurchasing the Subject Property. But this argument is belied by the record,
which shows the Secretary of State’s office reminded Green Hills it had yet to file an
application to purchase and invited the developer to do so. As late as November 4,
2015—after it had received Bradley’s and the Stonebridge Companies’ applications but
before it had issued land patents—the Secretary of State informed Green Hills’ counsel,
“While you indicate in this most recent letter Green Hills is interested in acquiring the
property, we have yet to receive applications to purchase from Green Hills. We are
continuing to accept applications on the property until a suitable purchaser is found.”
(Emphasis added.)

                                              13
contact the Secretary of State within fifteen days could result in the Subject Property being

sold to another application. See 1 Miss. Admin. Code Pt. 11, R. 1.6C (2015).10

¶30.   Rather, Green Hills challenges when the Secretary of State gave this notice.

Essentially, Green Hills argues this notice was inadequate because it was given four years

too early. Green Hills argues that—even under the new rule—the Secretary of State must

give notice during the thirty-day waiting period for an application to purchase. In other

words, Green Hills claims notice still must be given based on a pending application to

purchase. But the language of the new rule does not support this interpretation. Instead, the

updated rule directs the Secretary of State to give notice to an owner that its property has

forfeited to the State “[a]fter a Parcel is certified to the State[.]” Id. As explained by

Rule 1.2, a parcel is certified to the State when it is struck from the local tax rolls for failure

to pay taxes. 1 Miss. Admin. Code Pt. 11, R. 1.2 (amended Jan. 3, 2015), Westlaw. That is

what the Secretary of State did here. After the Subject Property was certified to the State,

in November 2011 and October 2013, respectively, the Secretary of State provided Green

Hills notice its property now belonged to the State and instructed Green Hills to contact the

       10
            This administrative rule directs:

       After a Parcel is certified to the State, the Secretary of State will send by first
       class U. S. Mail a notification to the original assessed owner at his address as
       shown on the List of Land Certified to the State by the Chancery Clerk. The
       notification will include the parcel number and property description as shown
       on said List of Land Certified to the State and will state in substance that (1)
       the Parcel has forfeited to the State of Mississippi, (2) the property can be
       purchase from the State, (3) the address, telephone number and e-mail for
       contacting the Office of the Secretary of State to arrange for purchase of the
       Parcel, and (4) the failure to contact the Office of the Secretary of State within
       fifteen (15) days may result in the property being sold to another applicant.

                                                14
Secretary of State if interested in purchasing it. So Green Hills’ lack-of-required-notice

claim fails.

                C.     Failure to File an Application

¶31.   The long and short of it is that, over the course of four years, Green Hills never

submitted an application as directed by the Secretary of State’s multiple written

communications11 and statutory law. See Miss. Code Ann. § 29-1-37(1) (Rev. 2010) (“[A]ny

person desiring to purchase any state forfeited tax land shall make application in writing to

the Secretary of State . . . .”).12


       11
            We note the following correspondence from the Secretary of State to Green Hills:

       • November 1, 2011 Letter: “If you . . . are interested in obtaining title to the
       property, please complete the enclosed application and return it with the
       appropriate filing fee.”

        • October 14, 2013 Letter: “A letter was sent from our office to Green Hills
       Development, Company, LLC on November 1, 2011 advising that the
       property was now owned by the State and could be repurchased upon
       application. No application to repurchase the property was ever filed on behalf
       of your client. We will continue to accept applications on the property until a
       suitable purchaser is found.”

       • October 23, 2013 Letter: “If you . . . are interested in obtaining title to the
       property, please complete the enclosed application and return it with the
       appropriate filing fee.”

       • November 4, 2015 Letter: “While you indicate in this most recent letter
       Green Hills is interested in acquiring the property, we have yet to receive
       applications to purchase from Green Hills. We are continuing to accept
       applications on the property until a suitable purchaser is found. . . . Effective
       November 1, 2015, all applications to purchase Tax Forfeited property must
       be made online at www.sos.ms.gov.”
       12
         The written-application requirement has two exceptions, neither of which applies
here. Miss. Code Ann. § 29-1-37(2), (3) (Supp. 2018).

                                              15
¶32.   While Green Hills claims it was entitled to priority purchaser status based on its

former ownership, the administrative rule on which Green Hills relies is clear that an original

owner’s priority purchase right only arises “[i]f an application to purchase is received from

the original assessed owner.” 1 Miss. Admin. Code Pt. 11, R. 1.6D (2015) (emphasis added).

Admittedly, Green Hills never submitted an application.13 Therefore, the trial court did not

err in ruling Green Hills had no “priority, preference or purchase right as to the Subject

Property.” Nor did the trial court err in dismissing on summary judgment Green Hills’ claims

based on alleged rights to notice and preference in the application process—i.e., violation of

the “patent process,” violation of substantive due process, violation of procedural due

process, violation of equal protection, declaratory judgment that the land patents are void for

failure to provide notice, and review of a final agency decision.

       II.      Standing

¶33.   The trial court’s ruling, however, went beyond finding Green Hills failed to establish

triable issues on the above claims. The chancellor also held Green Hills lacked standing to

challenge the validity of the land patents issued for the Subject Property. To the extent the

chancellor’s standing ruling went beyond Green Hills’ ability to challenge the Secretary of

State’s handling of the patent application process, we find that ruling was error.

¶34.   While Mississippi’s standing rules are quite liberal, a party must “assert a colorable

interest in the subject matter of the litigation or experience an adverse effect from the

conduct of the defendant, or as otherwise provided by law.” City of Picayune v. S. Reg’l



       13
            See supra note 4.

                                              16
Corp., 916 So. 2d 510, 525 (Miss. 2005) (quoting State v. Quitman Cty., 807 So. 2d 401

(Miss. 2001)). Moreover, “the adverse effect experienced must be different from the

adverse effect experienced by the general public.” Hall v. City of Ridgeland, 37 So. 3d 25,

34 (Miss. 2010) (citing Burgess v. City of Gulfport, 814 So. 2d 149, 153 (Miss. 2002)).

¶35.   Green Hills asserts no present ownership interest in the Subject Property.14 Green

Hills concedes it forfeited its ownership in the Subject Property to the State when it failed

to redeem it. And the Legislature directs that “[t]he courts shall not recognize claims by the

original owner, his heirs or assigns after unredeemed lands are sold to the state for taxes and

received by the Secretary of State’s office . . . .” Miss. Code. Ann. § 29-1-21 (Rev. 2010).

Nor can Green Hills assert any interest in the application process because it never filed an

application. See Davis v. City of Jackson, 240 So. 3d 381, 384 (Miss. 2018) (holding that

the potential to have one’s application denied does not constitute a colorable interest creating

standing to challenge a municipality’s application requirements). For this same reason,

Green Hills cannot claim any adverse effect based on how the Secretary of State conducted

the application process for the Subject Property that differs from the Secretary of State’s

treatment of any other member of the general public who did not file an application. So, in

that sense, the trial court did not err. Green Hills has no standing to challenge the Secretary

of State’s handling of the application process.




       14
         In its response to the Secretary of State’s motion to transfer venue, Green Hills
expressly stated to the trial court that “Green Hills is not the owner of land at issue in this
case and has asserted no rights as a landowner.”

                                              17
¶36.   That said, the chancellor did err to the extent he broadly ruled Green Hills lacked any

standing to challenge the validity of the land patents.

¶37.   Still pending before the trial court are Green Hills’ claims against the Stonebridge

Companies based on the protective covenants.           So are the Stonebridge Companies’

counterclaims to strip Green Hills of its rights to enforce the covenants and its title to the

common-area property.       If, as Green Hills contends, the land patents issued to the

Stonebridge Companies are void by operation of Mississippi Code Section 29-1-75—which

prohibits a banking corporation that did not hold a mortgage or deed of trust on the property

at the time it was forfeited to the State from directly or indirectly purchasing or becoming the

owner of public land—then the Stonebridge Companies do not own the Subject Property.

And they can neither prevent Green Hills from enforcing the protective covenants nor divest

Green Hills of title to common-area property within the Stonebridge development.

¶38.   In this respect, Green Hills certainly has a colorable interest in whether the

Stonebridge Companies in fact own the Subject Property subject to the protective covenants.

Similarly, Green Hills has experienced an adverse effect by the Stonebridge Companies’

conduct—namely, their stymieing Green Hills’ attempts to enforce the protective covenants

and maintain the common areas in the development. So Green Hills has standing to assert

that the Stonebridge Companies lack ownership rights to the Subject Property because their

land patents are void by statutory operation. Cf. SASS Muni-V, LLC v. DeSoto Cty., 170 So.

3d 441, 449 (Miss. 2015) (holding that, under Mississippi’s liberal standing requirements,

a tax-sale purchaser had standing to challenge the validity of a tax sale based on



                                              18
noncompliance with tax-sale statutes). We therefore reverse the trial court’s judgment to the

extent it held that Green Hills lacked standing to challenge the land patents’ validity.

       III.   Land Patents’ Validity

¶39.   The chancellor also erred by broadly ruling, on summary judgment, that the land

patents for the Subject Property were “in all respects . . . valid and proper.” (Emphasis

added.) To the extent this ruling covers Green Hills’ claim that the land patents are void

under Section 29-1-75, this ruling is premature.

¶40.   Admittedly, Green Hills did not plead Section 29-1-75 as a grounds on which it was

seeking to declare the land patents void. See Dynasteel Corp. v. Aztec Indus., Inc., 611 So.

2d 977, 984 (Miss. 1992) (holding that Rule 8 of the Mississippi Rules of Civil Procedure

requires a pleading to “provide sufficient notice to the defendant of the claims and grounds

upon which relief which is sought”). While UMB Bank and the Stonebridge Companies

contend Green Hills has waived this issue, we disagree. Section 29-1-75 expressly states that

“every patent issued in contravention hereof shall be void”—not merely voidable, but void

ab intio. (Emphasis added.) So this issue cannot be waived. See Osborne v. Neblett, 65 So.

3d 311, 313 (Miss. Ct. App. 2011) (holding that failure to raise the issue of a foreclosure

sale’s statutory noncompliance was “irrelevant because the sale is a nullity and unenforceable

under the law”). See also Huber v. Freret, 138 Miss. 238, 103 So. 3, 5 (1925) (holding that,

when a State agency lacked statutory authority to issue a land patent, the patent is void and

may be attacked collaterally).




                                             19
¶41.   Green Hills had also specifically requested a continuance to conduct discovery on,

among other things, whether UMB Bank’s status as a banking corporation rendered the

patents issued to the Stonebridge Companies void. Under the circumstances, the chancellor

abused his discretion by denying Green Hills’ Rule 56(f) motion. See Stanley v. Scott

Petroleum Corp., 184 So. 3d 940, 943 (Miss. 2016) (holding the trial court abused its

discretion by denying a motion to continue because plaintiffs had “complied with Rule 56(f)

by presenting specific facts indicating why additional time for discovery would assist them

in opposing the motion for summary judgment”). This is especially so because the chancellor

acknowledged the claims and counterclaims related to the protective covenants were not ripe

for summary judgment.

¶42.   Whether UMB Bank, as trustee for the bondholders, could indirectly purchase the

Subject Property through the Stonebridge Companies is a material disputed fact. Therefore,

we reverse the grant of summary judgment in favor of the Secretary of State, UMB Bank, and

the Stonebridge Companies on the issue of the validity of the land patents and remand this

issue to the chancellor to be considered with the other remaining claims.

¶43.   But we affirm the grant of summary judgment in favor of Bradley and the ruling the

patents issued to him are in all respects valid and proper. Green Hills’ only challenge to the

validity of Bradley’s patents was that Green Hills was not provided notice of Bradley’s

application. As Green Hills was not entitled to such notice, there is no material factual

dispute regarding the validity of Bradley’s patents and Bradley is entitled to a judgment as

a matter of law.



                                             20
       III.   Venue

¶44.   Finally, contrary to Green Hills’ assertion, the Chancery Court of Hinds County did

not abuse its discretion in granting the Secretary of State’s motion to transfer venue to the

Chancery Court of Rankin County. Suits to confirm title to real property must be brought

in the county where the land is located. Miss. Code Ann. § 11-5-1 (Rev. 2014). And the

Subject Property is located in Rankin County.

¶45.   Green Hills had argued its lawsuit was not about the Subject Property’s title but rather

the Secretary of State’s conduct, so venue was proper in Hinds County because the Secretary

of State is located there. But according to Green Hills’ complaint, the consequences of the

Secretary of State’s conduct is that the land patents had to be set aside. So this case has

always been about title. Thus, venue lies in Rankin County.15

                                         Conclusion

¶46.   In conclusion, we affirm the grant of summary judgment on Green Hills’ claims of

(1) violation of the Mississippi Administrative Code’s land-patent process, (2) violation of

procedural due process, (3) violation of substantive due process, (4) violation of equal

protection, (5) declaratory judgment that the land patents are void for failure to provide

notice, and (6) review of a final agency decision.

¶47.   But we reverse the parts of the judgment finding Green Hills lacked standing to

challenge the validity of the land patents and that the land patents issued by the Secretary of

       15
          After Green Hills filed suit, the Legislature amended Mississippi Code Section 29-
1-87(2) (Supp. 2018), effective March 5, 2018, to ensure that “the question of failure of
title” of a State issued land patent “can only be determined in a suit filed in the county in
which the land is situated.”

                                              21
State to UMB Bank through the Stonebridge Companies are in all respects valid and proper.

We remand the issue of whether the Stonebridge Companies’ patents are void by statute to

the trial court to consider with the pending claims. Because the validity of the land patents

issued to the Stonebridge Companies is still at issue, the Secretary of State shall remain a

party in this case.

¶48.   Finally, we discern no viable remaining claim against the Rankin County Tax

Collector, the Rankin County Tax Assessor, or the Rankin County Chancery Clerk. Nor does

it appear Green Hills has appealed their dismissal from this suit. So as with Bradley, we

affirm the final judgment dismissing them as defendants.

¶49.   AFFIRMED IN PART; REVERSED AND REMANDED IN PART.

    RANDOLPH, C.J., KITCHENS AND KING, P.JJ., COLEMAN, BEAM,
CHAMBERLIN, ISHEE AND GRIFFIS, JJ., CONCUR.




                                             22